SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Russell G. Butterworth and M. Diane Butterworth appeal from the district court’s dismissal (for failure to comply with a court order) of their due process claim (pursuant to 42 U.S.C. §§ 1983 and 1985(3)).
The district court disqualified the Butterworths’ lawyer for conflicts of interest, granted the Butterworths’ motion to reconsider, held on reconsideration that the conflicts were non-waivable, and ordered the Butterworths to appear pro se or by new counsel. The Butterworths ignored the order, and the case was dismissed.
We affirm for substantially the reasons stated in three rulings of the district court: [1] the December 27, 2000 Ruling on Motions to Disqualify Counsel; [2] the March 27, 2001 Ruling and Notice to Plaintiffs; *19and [3] the April 26, 2001 Ruling and Notice to Plaintiffs. See Butterworth, et al. v. Citicorp Mortgage, Inc., et al., 3:00-CV-413(CFD) (D. Conn. Dec 27, 2000; Mar. 27, 2001; Apr. 26, 2001).